El Juez Asociado Señor Belaval
emitió la opinión del Tribunal.
Este caso está relacionado con otros dos casos sobre los mismos hechos, titulados y numerados El Pueblo de Puerto Pico, demandante y apelado v. Pablo Soto Rivera, acusado y apelante, núm. 15382, sobre Infracción a la Ley de Armas de Puerto Rico y El Pueblo de Puerto Rico, demandante y apelado v. Pablo Soto Rivera, acusado y apelante, núm. 15383. sobre Infracción a la Ley de Armas de Puerto Rico, resueltos en esta misma fecha, ante págs. 206 y 209. Se trata de una acusación por una violación al art. 29-D de la Ley núm. 17 de 19 de enero de 1951 (Leyes de 1950-51, pág. 427), porque el acusado y apelante “allá en o por el día 18 de agosto de 1951, y en el Bo. Guaraguao de Bayamón, P. R., que forma parte del Tribunal de Distrito de Puerto Rico, Sección de Bayamón, Puerto Rico, allí y entonces, el referido acusado Pablo Soto Rivera, ilegal y voluntariamente tenía en su posesión y do-minio, sin declararla por escrito al Jefe de la Policía de San-turce, Puerto Rico, que es el distrito donde reside el acusado, una pistola siendo dicha pistola un arma de fuego con la cual puede causarse grave daño corporal.”
Cuando se le llamó a juicio, el acusado alegó ser inocente. Visto el caso ante el Tribunal de Distrito de Puerto Rico, Sec-ción de Bayamón, fué declarado culpable y sentenciado. En su apelación ante nos, el acusado y apelante no ha señalado ningún error en la apreciación de los hechos, relacionados con el no registro del arma que se le ocupó y sin duda ha some-tido su caso por la cuestión de derecho planteada referente a la legalidad del registro e incautación que dió por resultado traer el arma ocupada ante las autoridades correspondientes. *222Habiendo resuelto este Tribunal en el caso núm. 15382 que el registro e incautación del arma fué legal, dentro de las circunstancias del caso, debe confirmarse la sentencia apelada.
Los Jueces Asociados Sres. Negrón Fernández y Sifre disintieron.